Citation Nr: 1746174	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  17-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for bilateral patella recurrent subluxation has been received.

2.  Entitlement to service connection for bilateral patella recurrent subluxation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Service connection for bilateral patella recurrent subluxation was denied in a January 1976 rating decision.

2.  Evidence received after the January 1976 decision relates to unestablished facts necessary to substantiate the claim.

3.  The evidence demonstrates that the Veteran's bilateral knee disability clearly and unmistakably preexisted military service, and was not aggravated by such service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for bilateral patella recurrent subluxation have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for bilateral patella recurrent subluxation have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The duty to notify was satisfied prior to the RO's decision by way of notification provided to the Veteran with his Fully Developed Claim Form (VA 21-526EZ) that informed him of his duty and the VA's duty for obtaining evidence.  See Veteran's Form VA 21-526EZ dated February 2016.  The notice that accompanies the Fully Developed Claims form informed the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  In addition, the RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.

The Veteran was afforded a VA examination in April 2017.  In a Brief of Appellant received from the Veteran's representative in September 2017, the representative contended that the examination was not adequate and provided a detailed argument in support of the contentions.  As will be discussed in greater detail below, the examination and opinion are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  New and Material Evidence

A claim for service connection for a bilateral knee condition was previously denied in a January 1976 rating decision.  The rating decision denied the claim finding, in essence, that it was a pre-existing bilateral knee disability that was not aggravated while on active duty.

New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R §§ 20.302, 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 1976 rating decision consisted of the Veteran's service treatment records and a November 1975 hospital report.

The evidence received since the January 1976 rating decision includes private treatment records from Dr. W. at Siouxland Surgery Center, six buddy statements, a number of statements from the Veteran in support of his claim, post-service VA treatment records from the Sioux Falls and Sioux City VA Health Care Centers, and a VA examination conducted in April 2017.

The buddy statements submitted by the Veteran seek to prove the knee disability did not pre-exist service.  In the statements, individuals who knew the Veteran prior to service attest that he was healthy upon entering service in July 1974.  The Veteran's statements, and the corroborating buddy statements, support the proposition he was completely healthy upon entering service in July 1974.  For the limited purpose of reopening a claim based on new and material evidence, the credibility of these statements is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  These statements relate to unestablished facts necessary to substantiate the claim, namely, whether the Veteran's knee disorder pre-existed service and was aggravated therein.  Therefore, this evidence is new and material and the claim of service connection for a bilateral knee disability is reopened.

Having reopened the claim, the Board will proceed to address the merits of the claim.  The Veteran is not prejudiced by this action as the RO has already reopened and considered the merits of the service connection claim in a May 2017 statement of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).   

Every veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234(2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (presumption of sound condition).

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  

On the other hand, if a condition is noted upon entry, the Veteran cannot claim direct service connection, but may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; see Wagner, 370 F.3d at 1096.  

The Veteran asserts that his current bilateral knee disability was either incurred in or aggravated by his active duty service.  

In a statement in support of his claim submitted in August 2017, the Veteran asserted that he was healthy when he entered service.  In support of this assertion, the Veteran submitted statements from individuals who knew him prior to service -all of whom attest that he was healthy upon entering service in July 1974.

At the outset, the Board notes that a knee disorder was not noted on examination on entrance to service in July 1974.  Therefore, the Veteran is presumed sound with respect to his knees.

If the Board is to find that the presumption of soundness is rebutted and that the Veteran's bilateral knee condition preexisted his service, it must find that clear and unmistakable evidence shows that this condition preexisted service; and that clear and unmistakable evidence shows the condition was not aggravated by service. Horn, 25 Vet.App. at 234.  

While the Veteran's bilateral knee disorder was not noted at service entrance, the competent evidence is clear and unmistakable that his knee disorder both preexisted and was not aggravated by military service.  

During service in August 1974, the Veteran visited a doctor for his knee pain.  At that time he reported a long history of pain, swelling, and instability in both knees with "the knees going out on him."  He reported that upon beginning basic training he developed retropatellar pain and swelling in both knees with marching and running.  He was seen in the orthopedic clinic where marked patella tenderness with easy subluxation and apprehension was found.  The Veteran also reported being bothered by feelings of stiffness following exertion.  X-rays revealed some irregularity of the articular surface of the patella.  Shortly after this examination the Veteran was scheduled for review by a medical board and ordered to stop all training pending the medical board.  In August 1974, the Veteran signed a disposition form whereas he requested discharge from the military service by reason of erroneous induction/enlistment and that he did not meet the induction/enlistment standards at the time of his induction/enlistment.  The discharge examination report shows abnormal lower extremities described as recurrent subluxation of the patella bilaterally with chondromalacia.

The Veteran was afforded a VA examination in April 2017 in connection with this appeal.  The examiner diagnosed bilateral recurrent patellar dislocation and recurrent subluxation and determined that this condition clearly and unmistakably preexisted service and was not aggravated by service.  While the opinion is not a model of clarity, the examiner explained that the Veteran had chronic changes noted in the medical history of August 1974.  Specifically, he had recurrent subluxations in both knees, hyper-elasticity of the tendons and mild atrophy of the quadriceps, morning stiffness characteristic of arthritis, and the bilateral X-rays obtained at that time showed mild arthritis changes in both knees are characteristic of a chronic condition.  The examiner also noted that the Veteran was only in basic training for about a month and did not receive any further medical attention between the time he discharged and in 2015.  

The VA opinion is probative as it is supported by rationale, and based, in part, on review of the claims file and physical examination results.  There is no competent medical opinion to the contrary.

The Board has considered the lay evidence offered in support of the claim.  A lay person is competent to report symptoms that he or she can personally observe via their five senses.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  They are also competent to diagnose a simple medical condition, capable of lay observation.  However, disabilities with internal knee mechanisms are complex medical conditions as they involve internal disease processes incapable of observable by the five senses of a lay person, and typically diagnosable by clinicians using X-ray or similar specific specialized clinical testing and accepted medical principles; they can also have a variety of etiologies.  Therefore, determining the etiology of these conditions requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to provide an opinion on the etiology of the Veteran's knee disabilities and, specifically whether they both preexisted service and were aggravated therein.  The Veteran and the authors of the buddy statements have not been shown to possess the requisite knowledge or expertise to competently identify or diagnose injuries or diseases of the internal knee mechanisms.  As such, their opinions are of little probative value.  See Jandreau, 492 F.3d 1372.

As noted above, the Veteran's representative contends the April 2017 VA examination was inadequate because the examiner used a bare conclusion without a factual predicate in the record.  The representative also contends that the examiner made an inappropriate conclusion based on the Veteran's short period of service.  Specifically, the representative contends that a physician in November 1975 described the Veteran as sociopathic and a difficult person and that this is in essence more of a response to perceived character traits than an objective assessment of the Veteran's physical condition.  The Board finds these arguments are without merit.

The examiner conducted a thorough review of the Veteran's medical file, as evidenced by notes of the August 1974 medical board proceedings, X-rays, clinical record, and report of medical examination.  She also conducted a medical examination of the Veteran.  Last, with respect to the assertion that a clinician mischaracterized the Veteran in 1975 as a sociopath; the Board notes that that particular physician was analyzing whether surgery was an option for the Veteran and whether he would do well with particular types of treatment courses.  This analysis was not used by the April 2017 VA examiner in her conclusion so any contention that her examination was prejudiced by these notes from November 1975 is baseless.

As there is clear and unmistakable evidence both that the Veteran's bilateral knee disability pre-existed service and was not aggravated by service, service connection is not warranted.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim.  Service connection for bilateral patellar subluxation is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral patella recurrent subluxation is reopened.

Service connection for bilateral patella recurrent subluxation is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


